2021 IL App (3d) 200410

                               Opinion filed November 29, 2021
      ____________________________________________________________________________

                                                    IN THE

                                    APPELLATE COURT OF ILLINOIS

                                              THIRD DISTRICT

                                                      2021

      ERIC LITWIN,                                   ) Appeal from the Circuit Court
                                                     ) of the 13th Judicial Circuit,
             Plaintiff-Appellant,                    ) La Salle County, Illinois,
                                                     )
             v.                                      )
                                                     )
      THE COUNTY OF LA SALLE,                        )
      THE VILLAGE OF UTICA,                          ) Appeal No. 3-20-0410
      THE VILLAGE OF NORTH UTICA,                    ) Circuit No. 17-L-32
      JERRY L. HICKS, JERRY NANOUSKI, and )
      DAVID STEWART,                                 )
                                                     )
             Defendants                              )
                                                     ) Honorable
      (The Village of Utica and the Village of North ) Eugene P. Daugherity,
      Utica,                                         ) Judge, Presiding.
                                                     )
             Defendants-Appellees).                  )
      ____________________________________________________________________________

            JUSTICE HOLDRIDGE delivered the judgment of the court, with opinion.
            Presiding Justice McDade and Justice Wright concurred in the judgment and opinion.
      ____________________________________________________________________________

                                                 OPINION

¶1          The plaintiff, Eric Litwin, was convicted of unlawful cannabis trafficking and was

     sentenced to 12 years’ imprisonment. People v. Litwin, 2015 IL App (3d) 140429, ¶ 30. He

     appealed, and this court reversed his conviction, finding that the circuit court erred when it denied
     his motion to quash arrest and suppress evidence. Id. ¶ 44. The State dismissed his charges.

¶2          Litwin then brought the instant action against multiple defendants: La Salle County, the

     Village of Utica, the Village of North Utica, Chairman Jerry L. Hicks (La Salle County), Officer

     Jerry Nanouski (Village of North Utica), and Mayor David Stewart (Village of Utica). He raised

     issues related to the investigation, detention, and prosecution of his criminal case. At issue here is

     Litwin’s fourth amended complaint, which the circuit court dismissed with prejudice.

¶3          Before we can consider the merits of Litwin’s appeal, we find that we are constrained by

     the inadequacy of his appellate brief. We note that the procedural rules governing the content and

     form of appellate briefs are mandatory and not suggestions. Ammar v. Schiller, DuCanto & Fleck,

     LLP, 2017 IL App (1st) 162931, ¶ 11. Further, self-represented litigants are not excused from

     following these rules. Lewis v. Heartland Food Corp., 2014 IL App (1st) 123303, ¶ 5.

¶4          First, Illinois Supreme Court Rule 341(h)(3) (eff. Oct. 1, 2020) requires the appellant to

     include a concise statement of the applicable standard of review. Litwin provides in his brief: “The

     issue of whether a claim is barred by res judicata is an issue of law that mandates a de novo

     review.” Res judicata was not at issue below, and the principle does not appear again in his brief.

¶5          Second, Rule 341(h)(4) requires the appellant to provide a precise statement or explanation

     for the basis of the appeal, including the supreme court rule or other law that confers jurisdiction

     to this court. Litwin brief provides that jurisdiction lies in Illinois Supreme Court Rule 315 (eff.

     Oct. 1, 2020). However, Rule 315 only pertains to leave of appeal from the appellate court to the

     supreme court.

¶6          Third, Rule 341(h)(5) requires the appellant to provide a section in his brief containing

     pertinent parts of a statute when the case involves the statute’s construction or validity. Here,

     Litwin argues for his interpretation of the Local Governmental and Governmental Employees Tort


                                                       2
     Immunity Act (745 ILCS 10/1-101 et seq. (West 2012)), but his brief is devoid of a section

     providing the statute’s language in a section titled “Statutes Involved” or similar.

¶7          Fourth, Rule 341(h)(6) requires the appellant to provide a statement of facts containing the

     facts necessary to understand the case with reference to the pages of the record. Litwin’s statement

     of facts contains a few sentences to describe over three years of litigation with multiple defendants

     and four amended complaints. He merely provides his causes of action and the dates some of his

     complaints were filed or dismissed. Litwin failed to adequately inform this court of the context of

     the court’s rulings which he argues are erroneous. In further violation, his statement of facts is

     devoid of any reference to the pages of the record.

¶8          Fifth, Rule 341(h)(7) provides that the appellant’s brief contain both argument and citation

     to relevant authority. Vancura v. Katris, 238 Ill. 2d 352, 370 (2010). “An issue that is merely listed

     or included in a vague allegation of error is not ‘argued’ and will not satisfy *** the rule.” Id.

     Litwin’s argument section appears to be a stream of consciousness taking the form of undeveloped,

     confusing, and vague allegations of error. For example, his brief switches between his argument

     and what appears to be some facts of his case and facts from case law without any transition.

     Without the proper context provided by a statement of facts, it is even more difficult to decipher.

¶9          Nonetheless, the most recognizable argument Litwin makes is that the circuit court was

     biased against him. His notice of appeal provides “Its [sic] impossible to get a fair trail [sic] when

     the judgements [sic] are on the side of the city and county’s interest. Wishing for a fair bite of the

     apple.” His brief expands on this issue regarding the court’s refusal to hear his late filings and how

     courthouse security intentionally emptied his documents from his briefcase to deliberately cause

     disorder. It appears this is the first time Litwin raised this issue by his own language “Plaintiff now

     alleges [the court] showed bias against [him].” Arguments not raised before the circuit court are


                                                       3
       usually forfeited and cannot be raised for the first time on appeal. Mabry v. Boler, 2012 IL App

       (1st) 111464, ¶ 15. Moreover, Litwin also failed to cite authority to support his contention of bias.

¶ 10           Sixth, Rule 341(h)(9) requires that the appellant’s brief include an appendix. An appendix

       must include a table of contents to the appendix, the judgment appealed from, any opinion,

       memorandum, or findings of fact filed or entered by the trial judge, any pleadings or other materials

       from the record that are the basis of the appeal or pertinent to it, the notice of appeal, and a complete

       table of contents, with page references, of the record on appeal. Ill. S. Ct. R. 342 (eff. Oct. 1, 2019).

       Litwin’s document titled “Appendix” is merely a one-page document listing only the record and

       transcripts filed in the case, and the defendants did not file an appendix either.

¶ 11           When an appellant’s brief fails to comply with the requirements of Rule 341, this court has

       the discretion to strike the brief and dismiss the appeal. McCann v. Dart, 2015 IL App (1st)

       141291, ¶ 12. We recognize that striking a brief is a harsh sanction and is only appropriate where

       the violations of procedural rules hinder our review. Hall v. Naper Gold Hospitality LLC, 2012 IL

       App (2d) 111151, ¶ 15. The aforementioned failures, in totality, hinder our ability to understand

       the facts of the case and Litwin’s contentions of error. We will not search the record for the purpose

       of finding error where an appellant has made no good-faith effort to comply with the supreme

       court rules governing the contents of briefs. Id.; but see Prawdzik v. Board of Trustees of Homer

       Township Fire Protection District Pension Fund, 2019 IL App (3d) 170024, ¶ 34 (appellate review

       was not hindered by an improper appendix where the brief included citations to the relevant record

       materials); Viper Tradeshow Transportation, Inc. v. American Veterinary Medical Ass’n, 2021 IL

       App (1st) 210008-U, ¶ 15 (appellate review was not hindered by an improper appendix where the

       appellee provided a complete appendix in its brief).

¶ 12           For the foregoing reasons, we exercise our discretion to strike Litwin’s brief and dismiss


                                                          4
       the appeal.

¶ 13          Appeal dismissed.




                                  5
                                 No. 3-20-0410


Cite as:                 Litwin v. County of La Salle, 2021 IL App (3d) 200410


Decision Under Review:   Appeal from the Circuit Court of La Salle County, No. 17-L-32;
                         the Hon. Eugene P. Daugherity, Judge, presiding.



Attorneys                Eric S. Litwin, of South Easton, Massachusetts, appellant pro se.
for
Appellant:


Attorneys                K. Austin Zimmer and Timothy A.M. Woerner, of Del Galdo
for                      Law Group, LLC, of Berwyn, for appellees.
Appellee:




                                        6